The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Election/Restrictions
Claims 7-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/25/2022.
Applicant's election with traverse of Invention I (apparatus) and Species 1 [fig 4], drawn to claims 1-6, in the reply filed on 07/25/2022 is acknowledged. The traversal is on the ground(s) that there would be no undue burden in examining all the claims together. This is not found persuasive because the inventions are classified in different areas and the species have mutually exclusive structural features. Therefore, a search of the elected invention/species would not encompass the non-elected invention/species.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2011/0031111) in view of Yamawaku et al (US 2012/0175063).
Regarding claim 1:
	Kobayashi teaches a plasma processing apparatus (plasma processing apparatus, 101) [fig 12 & 0124] comprising: a plasma processing chamber (processing chamber, 102) [fig 12 & 0061, 0125]; a substrate support (mounting table, 110) disposed in the plasma processing chamber (102) [fig 12-13 & 0127]; an edge ring (focus ring, 124) disposed on the substrate support (110) to surround a substrate (W) on the substrate support (110) [fig 12-13 & 0127]; an actuator (second lifter, 180) configured to vertically move the edge ring (lifting the focus ring 124 upward) [fig 12-13 & 0128]; a gas supply (shower head, 130) configured to supply a cleaning gas into the plasma processing chamber (102) [fig 12 & 0071, 0125]; a power source (160) configured to supply a power to the substrate support (110) [fig 12 & 0075, 0125]; and a controller (control unit, 400) [fig 12 & 0077, 0125] configured to: (a) maintain the edge ring at a first position spaced apart from the substrate support [fig 16A-16B & 0077, 0125, 0148].
	Kobayashi does not specifically teach the controller configured to: (b) supply a power to the substrate support while supplying the cleaning gas into the plasma processing chamber to generate a local plasma in a gap between the edge ring maintained at the first position and the substrate support, thereby cleaning the edge ring and the substrate support. 
	Yamawaku teaches supplying a power to the substrate support while supplying the cleaning gas into the plasma processing chamber to generate a local plasma in a gap between the edge ring maintained at the first position and the substrate support, thereby cleaning the edge ring and the substrate support (25a is lifted by and exposed to the plasma in the inner space of the processing chamber 15 such that decomposition and removal of deposits that are attached on 25a may be accelerated) [fig 3A & 0058].
	Kobayashi and Yamawaku are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the controller of Kobayashi to further carry out the process of Yamawaku to accelerate decomposition and removal of deposits that are attached to the edge ring [Yamawaku – 0058].
Regarding claims 2-3:
The claim limitations “wherein the power is an RF power or a pulse power” and “wherein the pulse power is an RF pulse power or a DC pulse power” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claim 4:
	Kobayashi teaches a transfer device (transfer arm, 190) configured to transfer the edge ring (124) into and/or from the plasma processing chamber (102) [fig 14A-14D & 0135], wherein (a) is performed by at least one of the actuator and the transfer device (see fig 14A-14D) [fig 12-14D & 0134-0135]. 
Regarding claim 5:
	Modified Kobayashi teaches the substrate support (110) includes a lower electrode (lower electrode, 114) [Kobayashi - fig 12 & 0075, 0125], and in (b), a power is supplied to the lower electrode (RF power applied to 12 to generate plasma) [Yamawaku - fig 1, 3A & 0039, 0058]. 
Regarding claim 6:
Modified Kobayashi teaches the substrate support (110) includes: a first portion (120) for placing the substrate (W), a first electrode (electrode, 122) disposed in the first portion (120), and a lower electrode (lower electrode, 114) disposed below the first electrode (122) [Kobayashi – fig 12-13 & 0063, 0075, 0125], wherein in (b), a power is supplied to either the first electrode or the lower electrode (RF power applied to 12 to generate plasma) [Yamawaku - fig 1, 3A & 0039, 0058].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ni et al (US 6,709,547), Yamamoto (US 9,011,637), Johnson (US 2003/0201069), Rice et al (US 2017/0213758), Lin et al (US 2018/0151334), and Kamp et al (US 2020/0373193) teach maintaining the edge ring at a first position spaced apart from the substrate support [fig 3A, 3, 5B, 6C, 2A, and 2B, respectively].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081. The examiner can normally be reached Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718